     6:16-cv-00069-JHP Document 144 Filed in ED/OK on 04/12/19 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT FOR
                        THE EASTERN DISTRICT OF OKLAHOMA

KARL FONTENOT,                      )
                                    )
                        Petitioner, )
                                    )
v.                                  )                 Case No. CIV-16-69-JHP-SPS
                                    )
JOE ALLBAUGH, Director,             )
                                    )
                        Respondent. )

     MOTION FOR AN EXTENSION OF TIME TO FILE A RESPONSE TO SECOND
             AMENDED PETITION FOR WRIT OF HABEAS CORPUS

       Comes now the Respondent, through Counsel, and respectfully asks for an extension of time

to file a Response to Petitioner’s Second Amended Petition for Writ of Habeas Corpus. Respondent

requests an additional fourteen (14) days, or until April 29, 2019, in which to file the Response. In

support of this Motion, Respondent shows the Court the following:

       1. Pursuant to this Court’s order, the Response to Petitioner’s Second Amended Petition for

Writ of Habeas Corpus is due to be filed on April 15, 2019.

       2. No previous extension has been requested of this Court by Respondent to file a response

to Petitioner’s Second Amended Petition for Writ of Habeas Corpus [Doc. 123].

       3. Counsel for Respondent spoke to Counsel for Petitioner on April 12, 2019, concerning

the instant Motion. Counsel for Petitioner has no objection to this Court granting Respondent a

fourteen day extension of time (or until April 29, 2019) to respond to the Second Amended Petition

for Writ of Habeas Corpus.

       4. This past Tuesday, April 9, 2019, this Court held a hearing on Petitioner’s Motion for

Sanctions. Preparation for this hearing required a great deal of time on the part of co-counsel Mr.

Haire and the undersigned, in fact consuming nearly all of our available time in the weeks prior to
     6:16-cv-00069-JHP Document 144 Filed in ED/OK on 04/12/19 Page 2 of 4



the hearing.

        5. Co-counsel Haire has been battling a neurological condition for which he previously had

brain surgery. This has required Mr. Haire to be out of the office periodically, and has also required

frequent doctor visits. Recently, Mr. Haire’s painful condition had a resurgence, and on the evening

of April 11, 2019, he was rushed to the hospital for emergency surgery.

        6. Because Mr. Haire’s recovery time is uncertain, the undersigned counsel, Mr. Peeper, will

be working on the responsive pleading to Petitioner’s Second Amended Petition for Writ of Habeas

Corpus. In addition to this case, the undersigned has been working a very heavy case load. On

February 5, 2019, the undersigned filed a response brief in Antonio Tiwan Taylor v. State, Case No.

F-2018-359. On February 28, 2019, the undersigned filed a response brief in Antwoin Lee Walker

v. State, Case No. RE-2018-645. On March 14, 2019, the undersigned filed a motion to dismiss in

the federal habeas case of Antonio Dewayne Hooks v. State v. Joe Allbaugh, Western District Court

Case No. CIV- 19- 008- D. On March 19, 2019, the undersigned filed a brief in the case of Goldy

Romeo McNeary v. State, Case No. F-2018-360. On April 3, 2019, the undersigned filed a brief in

Charles Michael Cooper v. State, Case No. F-2018-830. The undersigned has also been working

on a response brief in Christopher Howard Goodson v. State, Case No. F-2018-276, due on final

extension on April 20, 2019. Counsel also reviews the work of a law student and two other attorneys

as part of his regular job duties.

        7. Petitioner’s second amended petition is large and fact-intensive. Due to the above factors,

the undersigned has not had an adequate opportunity to prepare a response to Petitioner’s Second

Amended Petition for Writ of Habeas Corpus, and also allow for the mandatory internal review

process to take place prior to filing any response in this Court.

        8. This request is made in good faith and not for the purpose of delay.
     6:16-cv-00069-JHP Document 144 Filed in ED/OK on 04/12/19 Page 3 of 4



        Wherefore, Respondent respectfully requests fourteen (14) days from and after April 15,

2019, to file a response as ordered by this Court.

                                                Respectfully submitted,

                                                MIKE HUNTER
                                                ATTORNEY GENERAL OF OKLAHOMA

                                                s/ MATTHEW D. HAIRE
                                                MATTHEW D. HAIRE, OBA #14916
                                                ASSISTANT ATTORNEY GENERAL

                                                313 NE 21st Street
                                                Oklahoma City, OK 73105
                                                (405) 521-3921
                                                (405) 522-4534 Fax
                                                Service email: fhc.docket@oag.ok.gov

                                                s/ THEODORE M. PEEPER
                                                THEODORE M. PEEPER, O.B.A. #19909
                                                ASSISTANT ATTORNEY GENERAL

                                                313 N.E. 21st Street
                                                Oklahoma City, OK 73105
                                                (405) 521-3921
                                                (405) 522-4534 (Fax)

                                                Service email: fhc.docket@oag.state.ok.us
                                                ATTORNEYS FOR RESPONDENT
     6:16-cv-00069-JHP Document 144 Filed in ED/OK on 04/12/19 Page 4 of 4



                                   CERTIFICATE OF SERVICE

        I hereby certify that on the 12th day of April, 2019, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing and transmittal of a
Notice of Electronic Filing to the following ECF registrants:

Robert Ridenour, OBA # 16038
Assistant Federal Defender
One West Third Street, Ste. 1225
Tulsa, OK 74103

Tiffany R. Murphy, Arkansas Bar # 2015057
790 N. Cliffside Drive
Fayetteville, AR 72701


                                                         s/ MATTHEW D. HAIRE
                                                         s/ THEODORE M. PEEPER
